Whitfield, C. J.,
delivered the following dissenting opinion.
I dissent from the opinion and judgment of the majority of the court in this case. I do not, however, care to elaborate on *57my views, but merely state in the briefest possible way my views in outline. ' I do not think that access to the federal courts by a foreign corporation which has been permitted to enter the state to do interstate and intrastate business within the state for many years can be denied or burdened in the way in which that is done by the statute in question. The statute provides as a punishment for such foreign corporation, first, that it shall forfeit its rights to and be prohibited from engaging in intrastate commerce within this state; second, that it shall forfeit its right of eminent domain, and be prohibited from further exercising that- right in this state; and, third, that a penalty of not less than $200 nor more than $5,000 shall be visited upon such corporation for every such offense, and that each day such corporation shall continue to so engage in such commerce shall be a separate offense, within the principles announced in Ex parte Young, 209 U. S. 123, 28 Sup. Ct. 441, 52 L. Ed. 714, 13 L. R. A. (N. S.) 932. I think the penalty inflicted by the statute, as well as the forfeiture of the right to do intrastate business, and the forfeiture of the right of eminent domain, amounts practically to a denial of the right to remove cases by the appellee to federal courts in this state.
It is said in the opinion in chief that, “while a state may not exact of a foreign insurance corporation, as a condition of entering into the state and continuation to do business therein, a contract to surrender the right of removal of causes to the federal courts, it may nevertheless validly enact that if such corporation shall remove a case to the federal court its right to further do business in the state shall cease. In other words, the state cannot exact an agreement in advance that the corporation will not remove a cause, but may compel the corporation to abstain from the federal courts or else cease to do business in the state” — citing the case of Security Ins. Co. v. Prewitt, 202 U. S. 246, 26 Sup. Ct. 619, 50 L. Ed. 1013.
It seems to me that the distinction stated-is one without a *58difference. The argument of the majority of the court is that there is no contract between the state and the foreign corporation not to remove its causes to the federal court, and this statute merely leaves it optional with the foreign corporation to' remove its causes or not. It is said that the statute does not in terms forbid the removal, but merely leaves the foreign corporation to remove or not at its pleasure. I cannot concur in this view of the statute. In my judgment the necessary and inevitable effect of this statute is just as clearly to forbid the removal of causes to the federal court as if such prohibition had been written in express terms on the face of the statute. The alternative of removal is just as effectually prohibited by the penalties and punishments of this statute as if the act had consisted of one section merely prohibiting such removals. The distinction as it seems to me, with all deference to my Brethren, has no real existence; it is the shadow without the substance, and is too unsubstantial for the practical administration of justice. I conclude, therefore, that this act does necessarily deprive the appellee of its property without due process of law, in violation of the fourteenth amendment of the Constitution of the United States.
After the delivery of the foregoing opinions the counsel for appellee presented an elaborate suggestion of error.
Alexander, Special Judge,
delivered the following response to the suggestion of error:
Since the rendition of the opinion in this cause, the supreme court of the United States has handed down an opinion in Herndon v. Chicago & Rock Island R. R. Co., 218 U. S. 135, 30 Sup. Ct. 633, and appellee in a suggestion of error invokes it as decisive against the constitutionality of the statute of 1908 (Acts 1908, c. 122). One question in that ease was whether the Missouri statute denied to foreign corporations Within *59its jurisdiction the equal protection of the laws, and it was necessary first to determine whether the foreign railroad corporation was within the jurisdiction of the state. On this question the court said: “The corporation was within the state, complying with its- laws, and had acquired, under the sanction of the state, a large amount of property within its borders, and thus had become a person within the state, within the meaning of the Constitution, and entitled to its protection.” The court then, proceeding to the inquiry whether the Missouri statute denied to the foreign corporation the equal protection of the laws, said: “Under the statute in controversy a domestic railroad company might bring an action in the federal court, or in proper case remove one thereto, without being subject to the forfeiture of its rights to do business or to the imposition of penalties provided for in the act.” And because of this discrimination the statute was held to be unconstitutional. If the Mississippi act in question be held similar to that of Missouri, we will be compelled to hold it unconstitutional as applied to the appellee.
This brings .us to the question of the construction of the act of 1908. The most casual reading of the act discloses an obvious clerical error in the insertion of the word “not” in the clause “which it could not maintain if it were not a domestic corporation.” Since the interpolation of this word renders the provision meaningless and self-destructive, we are compelled, in order to give some effect to the clause, to- hold that the word crept into the act through a clerical error. To speak of a foreign corporation exercising a right which it could not maintain if it were not a domestic corporation involves a contradiction in terms; and, looking to the obvious meaning of the whole statute, to the context, and to the grammatical construction of the clause itself, we hold that the word “not” must, under well-settled rules of statutory construction, be read out of the statute. Bobo v. Commissioners, 92 Miss. 792, 46 South. 819; 26 Am. & Eng. *60Enc. Law, 655. Thus read, we fail to find anything in the act that discriminates against foreign corporations in favor of similar domestic corporations. If the statute should be construed to apply to every case of removal to the United States court by foreign public utility corporations, even where domestic corporations of the same hind could, without incurring penalties, do so, we would not hesitate to declare the act unconstitutional, because discriminating against foreign corporations. Such a result would follow if we should hold that the clause “which it could not maintain if it were (not) a domestic company,” etc., qualified only the last preceding clause as to the institution of suits in a federal court, and had no reference to the preceding •clause as to removal of causes. But no principle of statutory construction is better settled than the rule that where a statute is fairly susceptible to two constructions, one of which would render it unconstitutional, the courts will adopt that construction which will render it constitutional. Beck v. Allen, 58 Miss. 143; Vird en v. Bowers, 55 Miss. 1; Burnham v. Sumner, 50 Miss. 517; Hooper v. California, 155 U. S. 648, 15 Sup. Ct. 207, 39 L. Ed. 297. And the rule is that a qualifying clause following several clauses may be applied to all of them, if applicable, or to the last only, as best accords with the purpose and spirit of the act. 26 Am. & Eng. Enc. Law, 613.
We hold, therefore, that the qualifying clause refers to both the preceding clauses, and the true meaning is that if the foreign public utility corporation removes a cause which it could not remove if it were a domestic corporation, or if it institutes any suit in a federal court which it could not institute if it were a ■domestic corporation, the forfeiture denounced by the statute will be incurred. As persuasive of this view of the legislative intent that the act does not apply to any and every removal to the United States court, the subsequent clause of the statute imposes the forfeiture or penalties on any such corporation so removing a cause, thus implying that not every removal will sub*61j eet it to the operation of the aet. And, further, it must not be forgotten that under the present federal statutes removal to the federal court can be had only where that court would have original jurisdiction of the suit. We think the statute is not aimed solely at the act of removal, or the act of instituting a suit, but at the grounds of removal or jurisdiction; and, thus construed, the foreign corporation will not be affected, by the statute so long as it invokes the jurisdiction of the federal courts under such circumstances or on such grounds as entitle the domestic corporation to invoke it. This view narrows the operation of the act to cases in which a foreign public utility corporation invokes the' jurisdiction of the federal court which it could not invoke but for its nonresidence; that is to say, where its right of removal to the United States court, or its right to institute a suit therein, depends wholly or in part on nonresidence. So construed, the act cannot be held to discriminate against foreign corporations, or to deny them the equal protection of the laws, while within the jurisdiction of the state.
Neither the Herndon case, supra, nor any of the cases cited in the opinion therein, condemns the statutes involved oh the ground that they deprive the foreign corporation of property without due process of law. There is some language in the concurring opinion of Justice White in Western Union Tel. Co. v. Kansas, 216 U. S. 1, 30 Sup. Ct. 190, which seems to show his view to be that the summary enforcement of the-prohibition of the statute involved in that case would have that effect. In other opinions the courts have adverted to the fact that the foreign corporations have made investments in the state of a permanent nature, but these observations will be found to have reference to the question whether the foreign corporation was within the jurisdiction of the state, and therefore entitled to the equal protection of its laws.
On the record as it is now presented, we do not find any reason to alter our conclusion as announced in the original opinion, and the suggestion of error is overruled.